DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radial guide pin, wherein an outer end area of the radial guide pin engages in a groove comprised by a groove element and the guide pin or the groove element is immovably connected to the handle (claim 6), and wherein the groove has a depression which functions as a locking element (claim 8) and the ring-shaped rotational element arranged at least in sections in a groove surrounding a portion of the main body (claim 9) and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Whereas there are items labeled such in the applicant’s drawings, it is not clear that this is what is depicted. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “the optical wave guide being bent in the main body into a connecting piece extending from the main body”. It is unclear whether this is a product-by-process limitation or a description of the shape of the optical wave guide. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schmieding et al. (US PGPUB 2013/0205936). 
In regards to claim 1, Schmieding discloses a medical endoscope comprising:
an elongate shaft [10, Figs.2-3]; and 
a main body [portions proximal to the indicator 50 in Fig. 3] arranged proximal to the shaft, 
wherein an optical waveguide [“optical fiber system or light guiding fiber bundles”, para.58, 61; leading from 15 to the distal end] extends through the shaft in the longitudinal direction, the optical waveguide being bent in the main body into a connecting piece extending from the main body [15, para.58, 61], 
the main body comprises at least one handle [100, Figs.3-4] arranged adjacent to the connecting piece in a longitudinal direction of the main body, and 
the handle being rotatable into a plurality of rotational positions around a longitudinal axis of the shaft [Figs.3-4, para.63-65; by loosening screws 66]. 
In regards to claim 2, Schmieding discloses the medical endoscope according to claim 1, wherein a longitudinal axis of the handle [longitudinal axis of any of the fins 101, Figs.3-4] is in a plane with a longitudinal axis of the connecting piece [longitudinal axis of 15, Fig.3] and the longitudinal axis of the shaft in an active position [by tightening 66 when handle 101 is in the desired position], and is rotatable into the plurality of rotational positions relative to the plane [by loosening 66 to allow rotation of 101 to the desired position]. 
In regards to claim 3, Schmieding discloses the medical endoscope according to claim 2, wherein the handle is rotatable into a connection position, in which the longitudinal axis of the handle forms an angle of 30° to 45° [as the mechanism 66 allows rotation of 101 to a desired position] to the plane.
In regards to claim 5, Schmieding discloses the medical endoscope according to claim 2, further comprising a locking surface [122, Figs.3-4, para.63] configured to prevent an unintentional rotation of the handle out of the active position. 
In regards to claim 11, Schmieding discloses the medical endoscope according to claim 3, wherein the handle is rotatable into the connection position, in which the longitudinal axis of the handle forms an angle of 45° to the plane [as the mechanism 66 allows rotation of 101 to a desired position].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (USPN 4,705,023) in view of Schmieding et al. (US PGPUB 2013/0205936).
In regards to claim 1, Arai discloses a medical endoscope comprising:
an elongate shaft [7, Figs.1-2, col.2 ll.6-9]; and 
a main body [portions proximal 7, Figs.1-2] arranged proximal to the shaft, 
a connecting piece [extension leading to 6, Fig.1, col.2 ll.5-6] extending from the main body
the main body comprises at least one handle [8, Figs.1-3, col.2 ll.9-11. Or in the alternative 8, Figs.1-2, 4-5, col.3 ll.38-41] arranged adjacent to the connecting piece in a longitudinal direction of the main body, and 
the handle being rotatable into a plurality of rotational positions around a longitudinal axis of the shaft [col.2 ll.9-11, 40-44, or in the alternative col.3 ll.47-49]. 
However, Arai does not positively teach an optical waveguide extending thorugh the shaft in the longitudinal direction, the optical waveguide being bent in the main body into the connecting piece. 
Arai further discloses wherein the connecting piece is an optical connecting piece [col.2 ll.5-6] for connecting to a light guide cable. 
Schmeiding teaches an analogous medical endoscope comprising 
an elongate shaft [10, Figs.2-3]; and 
a main body [portions proximal to the indicator 50 in Fig. 3] arranged proximal to the shaft, 
wherein an optical waveguide [“optical fiber system or light guiding fiber bundles”, para.58, 61; leading from 15 to the distal end] extends through the shaft in the longitudinal direction, the optical waveguide being bent in the main body into a connecting piece extending from the main body [15, para.58, 61], 
the main body comprises at least one handle [100, Figs.3-4] arranged adjacent to the connecting piece in a longitudinal direction of the main body, and 
the handle being rotatable into a plurality of rotational positions around a longitudinal axis of the shaft [Figs.3-4, para.63-65; by loosening screws 66].
Schmeiding teaches that the optical waveguide is provided for the purpose of conveying light from an external light source to a distal end of the endoscope to provide illumination [para.58]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the shaft and connecting piece of Arai to have an optical waveguide in accordance with the teaching of Schmeiding. This would be done for the purpose taught above. 
In regards to claim 2, Arai in view of Schmeiding teaches the medical endoscope according to claim 1, however does not positively teach wherein a longitudinal axis of the handle is in a plane with a longitudinal axis of the connecting piece  and the longitudinal axis of the shaft in an active position, and is rotatable into the plurality of rotational positions relative to the plane. 
Arai further discloses wherein the handle has a portion which is a cylindrical shaft [portion of 11 distal to 12, Figs.2, 4-5]
Schmieding further teaches a removable handle [100, Figs.3-4, para.63] couplable about a cylindrical medical device shaft. 
Therefore, it would have been obvious to one having ordinary skill in the art to use the cylindrical shaft portion of the handle of Arai with the removable handle of Schmeiding. This would be done for the predictable result of greater ease of rotation. 
This would create a device having a longitudinal axis of the handle [Schmeiding: longitudinal axis of any of the fins 101, Figs.3-4] is in a plane with a longitudinal axis of the connecting piece [Arai: longitudinal axis of connecting piece leading to 6, Fig.1] and the longitudinal axis of the shaft in an active position [as the removable handle 101 may be rotationally positioned as desired] and is rotatable into the plurality of rotational positions relative to the plane [Arai: col.2 ll.5-6]. 
In regards to claim 3, Arai in view of Schmieding teaches the medical endoscope according to claim 2, wherein the handle is rotatable into a connection position in which the longitudinal axis of the handle forms an angle of 30° to 45° to the plane [as the mechanism 66 of Schmieding allows rotation of 101 to a desired position.]. 
In regards to claim 4, Arai in view of Schmieding teaches the medical endoscope according to claim 3, further comprising a spring [Arai: 28, Fig.5, col.3 ll.52-52] having a reset force configured to hold the handle in the active position [Arai: col.3 ll.52-62]. 
In regards to claim 5, Arai in view of Schmieding teaches the medical endoscope according to claim 2, further comprising a locking surface [Arai: Ends of groove 17, Fig.2, col.2 ll.38-47. Or in the alternative, 31, Fig.5, col.3 ll.54-59] configured to prevent an unintentional rotation of the handle out of the active position. 
In regards to claim 9, Arai in view of Schmieding teaches the medical endoscope according to claim 1, wherein the handle has a ring-shaped rotational element [Arai: O-ring 13, Fig.2, or in the alternative the ring-shaped portion of 8 excluding 12, Figs.1-3] arranged at least in sections in a groove [Arai: groove in 10 in which 13 is arranged, Fig.2, or in the alternative groove 17, Fig.2, col.2 ll.38-47.  Note that there are clear drawing errors in Fig.3 conflicting with the text.] surrounding a portion of the main body. 
In regards to claim 10, Arai in view of Schmieding teaches the medical endoscope according to claim 9, wherein the groove has one or more rotation limiting elements [Arai: The groove containing 13 acts as a rotation limiting element as it provides friction inhibiting rotation; col.2 ll.23-29, 36-38. Or, in the alternative the ends of the groove; 17, col.2 ll.38-47].
In regards to claim 11, Arai in view of Schmieding teaches the medical endoscope according to claim 3, wherein the handle is rotatable into the connection position, in which the longitudinal axis of the handle forms an angle of 45° to the plane [Schmieding: as the mechanism 66 allows rotation of 101 to a desired position]. 
Allowable Subject Matter
Claims 6-8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising: 
	an elongated shaft, 
a body proximal to the shaft, 
an optical waveguide extending through the shaft longitudinally and in a bent configuration within the body into a connector extending from the body, 
the body having a handle adjacent to the connector, the handle rotatable about a longitudinal axis of the shaft, 
a radial guide pin, an outer end of the radial guide pin engaging a groove, the guide pin or the groove immovably connected to the handle. 
Arai (USPN 4,705,023) teaches the above except for the optical waveguide, and teaches a longitudinal guide pin instead of a radial guide pin engaging a groove. 
Schmieding et al. (US PGPUB 2013/0205936) teaches the above except for the guide pin and groove. 
In obvious combination, the above prior art teaches the above device except for the guide pin being a radial guide pin. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795